             Case 1:20-cv-08349-LJL Document 9 Filed 11/04/20 Page 1 of 1




                        ABRAMS INSTITUTE FOR FREEDOM OF EXPRESSION

                                              Yale Law School
                                                                               November 4, 2020



VIA ECF
The Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re            Goodman v. Department of Defense
                     1:20-cv-8349

Dear Judge Liman,

       Enclosed, please find law student intern appearance forms for four Yale Law School
students, James Fitch, Annie Himes, Nicole Ng, and Brandon Willmore. We respectfully request
your approval of these appearances so that the students may participate in this matter as co-
counsel for plaintiff. Thank you.

                                                            Respectfully submitted,

                                                            By: _/s/ David A. Schulz____________
                                                            David A. Schulz, Supervising Attorney
                                                            Michael Linhorst, Supervising Attorney
                                                            James Fitch, Law Student Intern
                                                            Media Freedom & Information Access Clinic

                                                            Annie Himes, Law Student Intern
                                                            Nicole Ng, Law Student Intern
                                                            Brandon Willmore, Law Student Intern
                                                            Harold Hongju Koh, Supervising Attorney
                                                            Peter Gruber Rule of Law Clinic




      P. O . B O X   208215,   N E W H AV E N , C O N N EC T I C U T   06520-8215 •        FA C S I M I L E   203 432-3034
                        COURI ER ADDR ESS        127    W A L L S T R E E T , N E W H AV E N , C T   06511
